Citation Nr: 1428141	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  He is in receipt of the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which in pertinent part, declined to reopen the Veteran's previously denied claim of service connection for a low back disability.  In April 2007, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in November 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in December 2008.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.  

In October 2011, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In April 2012, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the claim for additional development.  The Veteran's claim for service connection for a low back disability was again remanded in January 2013.  

In December 2013 correspondence, the Board requested that the Veteran clarify his representative within 30 days, as there was a discrepancy as to who was representing him.  Subsequently in December 2013, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing Vietnam Veterans of America as his representative.  Therefore, the Board recognizes the Vietnam Veterans of America as the Veteran's current representative.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from November 2011 to February 2013, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in relative equipoise as to whether a low back disability (variously diagnosed as degenerative joint disease of L4-L5 and S-1, and lumbar degenerative disc disease with spondylosis and spondylolisthesis at L5-S1) was incurred in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, variously diagnosed as degenerative joint disease of L4-L5 and S-1, and lumbar degenerative disc disease with spondylosis and spondylolisthesis at L5-S1, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a low back disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has a current disability of degenerative joint disease of L4-L5 and S-1, as reflected on VA examinations in May 2012 and February 2013.  He was also diagnosed with lumbar degenerative disc disease with spondylosis and spondylolisthesis at L5-S1 in a December 2011 private medical record.  

The Board also finds that the evidence shows that the Veteran had in-service evidence of a low back injury.  The Veteran has credibly reported that he incurred back injury during his period of service.  Specifically, he indicated that he hurt his back when his armored personnel carrier hit an anti-tank mine during service.  He submitted a July 2009 lay statement from a former fellow serviceman who had been in the same armored personnel carrier as the Veteran when they hit the mine.  Service treatment records also confirm that in May 1967, the Veteran received treatment for back pain in the coccygeal region.  He was noted to have been in a truck when it hit a mine.  As such, the Board concedes the occurrence of the in-service injury. 
 
Turning to the question of whether there is a nexus, or link, between the current shown disability and the in-service back injury, the Board finds that the evidence is, at least, in relative equipoise.  

On VA examination in January 1968, which was just 3 months after the Veteran's discharge from service, the Veteran reported that when he performed heavy lifting, he would develop low back pain that would last for a couple days.  He stated that during his service in Vietnam, he had to frequently do heavy lifting.  After examination, the examiner diagnosed the Veteran with possible chronic low back sprain due to excessively heavy lifting.  The examiner opined that the Veteran probably had a low back condition with pain and tenderness on continuous sitting, standing, or lifting, which appeared to be related to the heavy lifting which had been part of his responsibility in service.  

At a May 2012 VA examination, the examiner noted that in May 1967, the Veteran had been driving an armored personnel carrier pulling left flank guard when he hit an improvised explosive device, causing him to be jarred against the vehicle.  He also noted that the Veteran had been seen by the medic and diagnosed with lower back strain.  The examiner further stated that after service, the Veteran had driven a truck and that he had joined the Ford Motor steel mill in 1972 and left in 2004.  The Veteran had started seeing a Dr. J, an osteopath, in the 1970s to have his back manipulated.  He was noted to occasionally go to a chiropractor and to have not seen medical doctors ever for his back.  After examination, the examiner diagnosed the Veteran with degenerative joint disease of L4-L5 and S1.  He opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by his claimed in-service injury.  In rendering his rationale, the examiner acknowledged that the Veteran had back problems in service on two occasions, but that his separation examination had been normal, and the Veteran had marked "No" to whether he had recurrent back pain.  The examiner noted that the January 1968 VA examination had diagnosed the Veteran with "possible low back pain" but that the examination had been normal.  He again found that after discharge from service, the Veteran had driven a truck and joined the Ford Motor steel mill in 1972 and left in 2004.  He explained that this was heavy work and that a significant back problem would interfere with such work.  The examiner also found no evidence that the Veteran ever got medical care for back and that he only had his back manipulated on a few occasions by an osteopath and a chiropractor.  He concluded that the Veteran's current back condition and disability was mild and consistent with age.  

In a December 2012 statement, the Veteran contended that the May 2012 VA examiner's statement that he had not sought medical treatment for his back to this day was incorrect.  He asserted that he had he had been in physical therapy for low back strain between March and June 2007 and that he had also been treated by Dr. J and a chiropractor in the 1970s to 1990s for his back.  He reported that he had been unable to obtain the records from Dr. J.  Regarding the May 2012 VA examiner's statement that the Veteran's job of truck driving and joining a steel mill had been heavy work, the Veteran explained that he had worked in an office job as a union representative from 1984 to 2004 at the steel mill.   

On VA examination in February 2013, the VA examiner noted that he had examined the Veteran at his prior May 2012 VA examination.  He stated that after service, the Veteran had worked for a printing shop as a truck driver for 2 years.  Subsequently, the Veteran had gotten a job as a floor sweeper for Ford Motor Company, and later he worked in the steel division rolling steel.  He was noted to have worked for the Ford Company as a union representative from 1984 to 2004 before retiring.  The Veteran stated that in the 1970s, it was not an ongoing thing, but that he had seen Dr J about 4 to 5 times a year for back adjustments.  After examination, the examiner again diagnosed the Veteran with degenerative joint disease of L4-L5 and S1.  He again opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by his claimed in-service injury.  In rendering his rationale, the examiner indicated that his opinion had not changed since May 2012.  He again found that there was no evidence of continued back pain after the Veteran left service and that the Veteran had not received significant comprehensive low back management.  The examiner again found that the Veteran had worked for 3 decades at a job that required physical activity.  He indicated that the Veteran's current back condition had been diagnosed in 2007, was mild, and again concluded that the changes seen on x-ray were compatible with age.       

The Board notes that while the January 1968 VA examiner examined the Veteran just a few months after discharge from service and considered the Veteran's lay statements in rendering his opinion, the use of the words "probably" and "appeared" in the opinion renders the opinion to be speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, although the May 2012 and February 2013 VA opinions were not speculative in nature, the examiner did not appear to consider the Veteran's lay statements with respect to chronicity of symptomatology and post-service employment despite being specifically directed to do so in the Board's January 2013 remand.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board cannot find the negative May 2012 and February 2013 VA opinions to be more probative than that of the positive January 1968 VA opinion.  Similarly, the Board cannot find that the positive January 1968 VA opinion is more probative than the negative May 2012 and February 2013 VA opinions.  Thus, the overall record is in relative equipoise as to whether the Veteran's low back disability is due to his period of active service.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a low back disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for a low back disability, variously diagnosed as degenerative joint disease of L4-L5 and S-1, and lumbar degenerative disc disease with spondylosis and spondylolisthesis at L5-S1, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


